 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5
                                 UNITED STATES BANKRUPTCY COURT
 6                               NORTHERN DISTRICT OF CALIFORNIA
 7
   In Re
        Cynthia Marie Howard                            Chapter 13 Case Number:
 8
                                                        17-41281-WJL13
 9
                            Debtor(s)
10     TRUSTEE'S MOTION TO DISMISS CHAPTER 13 CASE FOR FAILURE TO MAKE
         PLAN PAYMENTS; DECLARATION; AND NOTICE AND OPPORTUNITY TO
11                                    OBJECT
12 TO THE DEBTOR(S) AND DEBTOR(S)' ATTORNEY:

13 Martha G Bronitsky, Chapter 13 Standing Trustee, requests an Order Dismissing this case pursuant to 11

14 U.S.C. Section 1307(c)(6) upon the grounds that the debtor(s) is in material default for the following

15 reasons:

16 1. YOU ARE IN DEFAULT UNDER YOUR CHAPTER 13 PLAN.

17      As of February 04, 2019 you should have paid a total of $58,201.00 to the Chapter 13 Trustee.

18 According to the Trustee’s records, you are in default in the amount of $5,230.00. The default amount

19 includes the current's month payment regardless of the day of the month your payment is due . If your

20 monthly due date falls after the 21 day notice period, you will still have until your due date to make the

21 current month's payment.

22 2. TO AVOID DISMISSAL

23      Within 21 days of this notice, YOU MUST (a) bring the case current (payment must be received by

24 the Trustee within 21 days); or (b) file and serve a motion to modify plan/amended plan (as applicable) to

25 bring your case current; or (c) file an opposition/request for hearing detailing why the case should not be

26 dismissed stating specific actions you have taken to resolve the delinquency.

27

28

     Page 1 of 3
 1      You should contact your attorney immediately to be advised of your legal options .

 2      If you do not take timely action, YOUR CASE MAY BE DISMISSED WITHOUT ANY FURTHER

 3 NOTICE OR HEARING.

 4          PURSUANT TO LOCAL BANKRUPTCY RULE 9014-1(b)(3)(A) NOTICE IS HEREBY

 5 GIVEN: Any objection to the requested relief, or a request for hearing on the matter, must be filed and

 6 served upon the initiating party with 21 days of the mailing of notice; any objection or request for

 7 hearing must be accompanied by any declarations or memoranda of law any requesting party wishes to

 8 present in support of its position; if there is no timely objection to the requested relief or a request for

 9 hearing, the court may enter an order granting relief by default.

10          In the event of a timely objection or request for hearing, (either): the initiating party will give at

11 least seven days written notice of the hearing to the objecting or requesting party, and to any trustee or

12 committee appointed in the case; or the tentative hearing date, location, and time are "n/a".

13          I declare under penalty of perjury that the foregoing is true and correct.

14
     Dated: February 04, 2019                            /s/ Martha G. Bronitsky
15                                                       Signature of Martha G. Bronitsky
                                                         Chapter 13 Standing Trustee
16

17

18

19

20

21

22

23

24

25

26

27

28

     Page 2 of 3
 1    In re                                             Chapter 13 Case No.
              Cynthia Marie Howard
 2                                                      17-41281-WJL13
                                debtor(s)
 3
                                       CERTIFICATE OF SERVICE
 4
      I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5    debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and
      the registered agent for the creditor by depositing it in the United States mail with first class
 6    postage attached thereto.
 7

 8                                                      Nathan D Borris Atty
                                                        1380 A Street
 9    Cynthia Marie Howard                              Hayward,CA 94541

10    26937 Hayward Blvd #223                           (Counsel for Debtor)
      Hayward,CA 94542
11
      (Debtor(s))
12

13

14    I delcare under penalty of perjury under the law of the State of California that the foregoing is
      true and correct.
15

16

17    Date: February 04, 2019                         /s/ OLGA GONZALEZ
                                                      OLGA GONZALEZ
18

19

20

21

22

23

24

25

26

27

28

     Page 3 of 3
